Case 2:19-cv-00120-SPC-MRM Document 159 Filed 10/08/20 Page 1 of 3 PageID 792




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

 YASIN ABDULKADIR, NOOR ABIYOW,
 ABDIKADIR GURE, ISMAEL
 ABDIRASHED and AWEYS MUHUDIN,

                Plaintiffs,

 v.                                                      Case No.: 2:19-cv-120-FtM-38MRM

 DAVID HARDIN, KEITH HENSON,
 JOHN BOOHER, SR., MICHELLE
 SUMMERS, GLADES
 CORRECTIONAL DEVELOPMENT
 CORPORATION, JIM MARTIN,
 JUAN ACOSTA, JORGE L
 DOMINGUEZ, JOSEPH J. BROWN
 and GLADES COUNTY, FLORIDA,

                Defendants.
                                               /

                                   OPINION AND ORDER1

        Before the Court is Plaintiffs Time Sensitive Motion for Relief from Personal

 Attendance at Medication (Doc. 154) and Defendants response in opposition (Doc. 156).

 The Court finds good cause to grant Plaintiff’s Motion.

        Plaintiffs Abdulkadir, Gure, Mududin and Abiyow were deported from the United

 States and live in Africa. Due to their immigration status and the COVID-19 global

 healthcare pandemic, these Plaintiffs cannot travel to the U.S. for mediation. Only Mr.

 Abdulkadir has access to private internet. Plaintiffs Gure, Mududin and Abiyow live in

 Mogadishu and are dependent on public internet to attend the mediation. Due to the


 1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
 the Court does not endorse, recommend, approve, or guarantee any third parties or the services
 or products they provide, nor does it have any agreements with them. The Court is also not
 responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
 this Order.
Case 2:19-cv-00120-SPC-MRM Document 159 Filed 10/08/20 Page 2 of 3 PageID 793




 seven-hour time zone difference, mediation may extend beyond the time that public

 internet cafes are open. Plaintiff Ismail Mohamed is ill. Plaintiffs’ Counsel states that

 Plaintiffs Abdulkadir, Gure and Muhudin will use their best efforts to virtually attend the

 mediation but confirm counsel has full authority to negotiate on behalf of Plaintiffs.

 Plaintiffs request that Abiyow and Mohamed be excused from mediation and the

 mediation proceed as scheduled even if Abdulkadir, Gure and Muhudin cannot attend.

        Defendants oppose the Motion because each of the named Defendants will be

 appearing for the mediation.       Further, Defendants state that because each of the

 Defendants “have a distinct and unique role” “each Defendant may seek to reach a

 settlement and/or compromise independent from one another.” (Doc. 156 at ¶ 10).

 Defendants suggest because Plaintiffs are not currently aware of any settlement offers,

 they would have no way of knowing the terms of any settlement if they do not attend. (Id.

 at ¶ 11). Finally, Defendants suggest that “[n]egotiation efforts can only be fruitful if each

 individual Plaintiff will have an active opportunity to hear all prosecutive settlement

 offers” to exercise their “individual autonomy to accept a settlement offer.” (Id. at ¶ 12).

        The Court finds Defendants opposition to the Motion unreasonable given the

 concrete and logistical obstacles facing the individual Plaintiffs and Plaintiffs’ Counsel

 representation of settlement authority.           The Court, however, is encouraged by

 Defendants’ representations they will presenting Plaintiff’s with “settlement offers” as

 evidence of Defendants “good faith effort” to resolve this suit at mediation.

        Accordingly, it is now

        ORDERED:

        1.     Plaintiffs Time Sensitive Motion for Relief from Personal Attendance at

 Medication (Doc. 154) is GRANTED to the extent set forth herein.




                                               2
Case 2:19-cv-00120-SPC-MRM Document 159 Filed 10/08/20 Page 3 of 3 PageID 794




       2.     Mediation shall proceed as scheduled.

       3.     Plaintiffs Abiyow and Mohamed are excused from mediation and Plaintiffs

 Abdulkadir, Gure and Muhudin are excused if events occur preventing them from not

 attending.

       4.     The Clerk shall provide a copy of this Order to the mediator, James Nulman,

 Esquire.

       DONE and ORDERED in Fort Myers, Florida this 8th day of October 2020.




 Copies: All Parties of Record




                                            3
